Citation Nr: 1202985	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-38 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran's active military service extended from July 1966 to July 1970 and from January 1985 to February 1992.  During the Veteran's first period of service, he participated in combat in the Republic of Vietnam and is in receipt of a Combat Action Ribbon and two Purple Hearts.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on October 20, 2011, in Atlanta, Georgia, before the undersigned, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The Board is cognizant of the United States Court of Appeals for Veterans Claims' (the Court's) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) is considered part and parcel of a Veteran's claim for an increased evaluation when such is raised by the record.  In the present case, the Veteran has recently reduced his employment from full-time to part-time (24 hours per week) due to symptomatology associated with his service-connected PTSD.  See an October 2011 statement from Y.K., M.D.  Thus, it is clear that the Veteran is still working; however, since the Veteran has not submitted evidence concerning his current wages, it is unclear whether the Veteran's part-time employment qualifies as "marginal employment" as per the standards of the United States Department of Commerce.  See 38 C.F.R. § 4.16(a); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Blackburn v. Brown, 5 Vet. App. 375 (1993).  Indeed, neither the Veteran nor his representative has asserted so.  

In light of above, the Board concludes that the Court's holding in Rice is not for application in the current instance and, thus, REFERRS a claim of entitlement to TDIU to the RO for appropriate development and adjudication.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an equitable disposition of the Veteran's appeal.

2.  Prior to February 12, 2007, the Veteran's service-connected PTSD was manifested by moderate symptomatology, to include depressed mood, sleep disturbance, nightmares, hypervigilence, an exaggerated startle response, anxiety, avoidance, social isolation and weekly panic attacks.  

3.  Affording the Veteran the benefit-of-the-doubt, since February 12, 2007, the Veteran's service-connected PTSD is manifested by severe symptomatology, to include constant anxiety, nightmares, daily panic attacks, impaired memory and inability to establish and maintain effective work and social relationships.  Total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  Prior to February 12, 2007, the criteria for an evaluation in excess of 50 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Diagnostic Code 9411 (2011).  

2.  Since February 12, 2007, the criteria for a 70 percent evaluation for service-connected PTSD, but not in excess thereof, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a letter dated in January 2007 fully satisfied the duty to notify provisions concerning his claim for an increased evaluation.  The Veteran was informed that evidence was needed showing his service-connected PTSD had increased in severity.  He was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his PTSD and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

The Board notes that the January 2007 VCAA letter also notified the Veteran of how VA determines disability evaluations and effective dates as per the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Since this notice was provided prior to the initial adjudication of the Veteran's claim, there is no error in the timing of such.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided a fee-based examination through QTC services in connection with his claim in February 2007.  In this regard, when VA affords an examination or obtains an opinion, there is a duty to ensure that such is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  The February 2007 QTC examination report fails to reflect that the Veteran's VA claims file was present and reviewed prior to the examination.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The (VA) examiner should have the Veteran's full claims file available for review"), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

In the present case, the February 2007 QTC examiner was apprised of the relevant medical history of the Veteran as it pertains to his current claim for a higher evaluation for his service-connected PTSD, and the report, which included discussion of the Veteran's current medical regime, is consistent with the remainder of the evidence in the claims file.  As such, the Board finds the February 2007 QTC examination is adequate for the purposes of this decision, and a remand for a new examination unnecessary.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage evaluations represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific evaluations.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Under the provisions for rating psychiatric disorders, a 50 percent disability evaluation requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent evaluation are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent evaluation are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Discussion

Initially, the Board observes that the record demonstrates that, in addition to his service-connected PTSD, the Veteran has been diagnosed with bipolar disorder, general anxiety disorder and major depressive disorder.  See VA outpatient treatment records dated in May 2004 and January 2005 as well as an October 2011 private treatment record from Y.K., M.D.  Those disorders are not service connected. 

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

In a February 2007 statement, S.N.B., M.D. asserted that the Veteran's prior diagnosis of bipolar disorder was in error, and that the Veteran's symptomatology was due to his service-connected PTSD.  See a February 2007 statement from S.N.B., M.D.  Otherwise, the medical evidence of record fails to differentiate between symptomatology associated with the Veteran's PTSD as opposed to that associated with his other diagnosed acquired psychiatric disorders.  Accordingly, there appears to be no realistic way of distinguishing such symptoms, and thus, the Board will assume that all of the Veteran's psychiatric symptomatology is attributed to his service-connected PTSD.  

Review of the Veteran's VA outpatient treatment records reflects that he was diagnosed with depression, bipolar disorder and general anxiety disorder in May 2004, and a GAF score of 65 was assigned.  See a May 2004 VA outpatient treatment record.  In January 2005, the Veteran was again diagnosed with bipolar disorder, but he denied psychotic symptoms or mania at the time.  He was described as pleasant and cooperative.  His eye contact was fair, and his speech was soft and spontaneous with normal flow.  The Veteran's mood was "ok," and his affect was restricted and sometimes sad.  Thought processes were coherent and goal-oriented.  The Veteran specifically denied paranoia, suicidal and homicidal ideation as well as auditory and visual hallucinations.  The Veteran was diagnosed with PTSD with secondary alcohol abuse, now in remission.  A GAF score of 65 - 70 assigned.  See a January 2005 VA outpatient treatment record.

The June 2005, the Veteran was diagnosed with PTSD with associated avoidance, mood lability, anger and sleep disturbance.  The VA medical professional noted that the Veteran's symptoms "look like" bipolar disorder with depression because of mixed episodes; however, this has been "smoothed up" by medications.  A GAF score of 60 was assigned.  See a VA outpatient treatment record dated in June 2005.  

The Veteran presented for treatment in December 2006 and reported experiencing difficulty concentrating, nightmares, hypervigilence, an exaggerated startle response, numbing, lack of interest or pleasure in activities, depression and hopelessness.  See a December 2006 VA outpatient treatment record.  

Between September 2006 and February 2007, the Veteran participated in VA outpatient treatment for his service-connected PTSD.  The records of these treatments reflect that the Veteran specifically denied suicidal and homicidal ideation, and described worsening nightmares, intrusive thoughts and agitation.  The VA medical professional noted that the Veteran demonstrated symptoms which interfered with his everyday life.  Upon clinical examination, the Veteran reported experiencing panic attacks and numbing.  It was noted that the Veteran exhibited a depressed mood, but was oriented to time, place and person.  Speech was within normal limits, although soft and sad.  There was no evidence of a thought disorder at that time.  The VA clinician noted that the Veteran's numbing of general responsiveness oscillated with hyperarousal in response to reliving stressor events.  See VA PTSD treatment notes dated from September 2006 to February 2007.  

The February 2007 QTC examination report reflects that the Veteran denied hospitalizations or Emergency Room visits secondary to his service-connected PTSD.  He reported constant sleep difficulties, anger, agitation, inability to concentrate, nightmares and anxiety.  The QTC examiner noted that the Veteran did not get along well with others at his job, and specifically, his relationship with his boss was non-existent.  Socially, the Veteran reported isolation with very limited socialization.  Upon clinical examination and interview, the Veteran was oriented to all spheres and his appearance and hygiene were appropriate.  Affect and mood were abnormal with near-continuous depressed mood; however, it was noted that this did not affect the Veteran's ability to function independently.  The QTC examiner noted that the Veteran demonstrated a flattened affect which was sometimes sad and nervous.  Speech, concentration, communication were within normal limits, but the Veteran reported weekly panic attacks, during which the Veteran reported that he "loses control" and becomes very anxious.  The Veteran demonstrated signs of suspiciousness, and he stated that he was unable to sit in the middle of a restaurant.  The Veteran specifically denied delusions, hallucinations and obsessional rituals.  The Veteran's thought processes were appropriate, his judgment was not impaired, and his abstract thinking was normal.  The Veteran's memory was mildly impaired as he reported forgetting names, directions and events.  Although suicidal and homicidal ideation were denied by the Veteran, he reported difficulty performing daily activities due to his service-connected PTSD.  The examiner opined that the Veteran was able to establish and maintain work and social relationships, but noted that he had difficulty maintaining an effective family role because experienced trouble relating to his family members.  The Veteran was diagnosed with PTSD with alcohol abuse, now in remission, and a GAF score of 65 was assigned due to flattened affect, moodiness, depression and anxiety.  See the February 2007 QTC examination report.  

In a February 2007 statement, S.N.B., M.D. provided a diagnosis of chronic PTSD.  As noted above, this physician stated that the prior VA diagnosis of bipolar disorder was in error, as the Veteran never demonstrated mania or even hypomania.  It was reported that the Veteran experienced nightmares, flashbacks, hypervigilence, increased startle reflex, anxiety, depression, lack of intimacy, social withdrawal, numbing and intrusive recall due to his service-connected PTSD.  The Veteran's medication was increased due to excessive stress at his workplace.  Upon evaluation, S.N.B., M.D. noted that the Veteran's mood was anxious, and his energy level, motivation, level of interest and enjoyment were decreased.  Also, the Veteran's concentration and attention were impaired.  A GAF score of 60 was assigned and the physician noted that the Veteran's highest recorded GAF score in the past year was 75.  See a February 2007 statement from S.N.B., M.D.  

In a separate February 2007 statement, R.B.Z., Ph.D., a private psychologist, reported that the Veteran experienced chronic sleep difficulty and recurrent nightmares, resulting in sleep deprivation and consequent irritability.  The Veteran's sleep disturbances were lessened due to medication, but he was still apt to become irritable.  The Veteran experienced flashbacks, panic attacks and anxiety, and he was reluctant to allow people to visit his home.  The Veteran avoided all situations in which he would be expected to socialize.  It was noted that the Veteran had been married three times, and he remained emotionally distant from his current wife.  The Veteran reported being self-conscious, hypervigilant and was afraid of someone potentially "sneaking up on him."  The private psychologist reported that the Veteran did not allow people to get emotionally or physically close to him.  It was finally noted that the Veteran's occupation was extremely stressful, and working with victims of Hurricane Katrina caused retraumatization of the Veteran.  See a February 2007 statement from R.B.Z., Ph.D.  

In March 2007, the Veteran's current wife submitted a statement in support of the Veteran's claim which detailed experiences they have shared during their 27-year marriage.  The Veteran's wife asserted that he had "numerous" affairs during the marriage, which had resulted in two separations and the conception of a daughter with another woman.  The Veteran's wife described the him as "emotionally distant" with her.  She claimed that, because of the Veteran's service-connected PTSD, neither she nor the Veteran participated in social interactions.  While she noted that the Veteran had never been fired from a job, she asserted that he constantly left different occupations due to an inability to get along with coworkers or superiors.  She noted that the Veteran had trouble with crowds and could not be intimate with her due to his PTSD medication.  She stated that the Veteran experienced night sweats, nightmares and daily panic attacks, and reported that his thinking and judgment had been affected, rendering him "delusional."  She conveyed that the Veteran had strained familial relationships with his children, loss of motivation to work and memory impairment.  See a March 2007 statement from the Veteran's wife.  

The Veteran's wife submitted another statement in July 2007 which reflected his continued difficulty with social interactions, familial relationships increased anxiety, sleep difficulties, angry outbursts at home and work and memory impairment despite an increase in his medication.  It was asserted that, when the Veteran became anxious, he would constantly pick at his skin and his legs and arms would shake.  See a July 2007 statement from the Veteran's wife.  

Also in July 2007, the Veteran's friend, D.A., submitted a statement asserting that, after working with victims of Hurricane Katrina, the Veteran told him that he experienced increased night sweats, nightmares, anxiety attacks and isolation.  According to D.A., the Veteran's current wife called him on the phone and requested that he call the Veteran because she was afraid he may hurt himself.  It was reported that the Veteran told D.A. that he had lost interest in work and his relationship with his wife and experienced daily panic attacks.  D.A. described the Veteran as being in a "crisis state" because of isolation and depression affecting his work.  See a July 2007 statement from D.A.  

In an August 2007 statement in support of his claim, the Veteran reported that he sought treatment in December 2004 due to depression, paranoia, isolation and the inability to perform at work, and he was prescribed medication for bipolar disorder which caused extreme movements of the tongue, lips, face and legs.  He also stated that working with Hurricane Katrina victims caused retraumatization, and he claimed that his PTSD medication was consequently doubled.  The Veteran was forced to reduce hours at work, and no longer had interactions with customers or co-workers.  He reported experiencing increased agitation, panic attacks and memory impairment which have caused difficulties at work and home.  The Veteran also reported being retraumatized by the 9/11 attacks and the questions asked by the February 2007 QTC examiner concerning his actions during his time in the Republic of Vietnam.  The Veteran reported estrangement with his children and a general loss of emotions.  See an August 2007 statement from the Veteran.  

In an October 2011 statement from Y.K., M.D., a private psychiatrist, it was reported that the Veteran had chronic PTSD with severe anxiety and depression.  Although it was noted that he remained married to his third wife, Y.K., M.D., reported that the Veteran was emotionally distant and could not physically respond to her.  As noted above, the psychiatrist conveyed that the Veteran's employment was reduced to part-time (24 hours per week) due to decreased concentration and increased agitation, despite PTSD treatment with medication.  It was reported that the Veteran experienced daily panic attacks and slept only 3-4 hours per night due to his service-connected PTSD.  Upon mental status examination, the Veteran was unshaven, wearing wrinkled clothing and demonstrated a flattened affect as well as short-term memory loss, circumlocutory and irrelevant speech and poor impulse control.  His ritualistic behaviors included taking different routes going to and coming from work, walking around the perimeter of the house before going to bed at night, sleeping with a gun on the nightstand and checking doors and locks in the middle of the night.  Moreover, Y.K., M.D., reported that the Veteran indicated that he had bought four firearms in the past year which he claimed he "needed" for self-defense.  The Veteran's inability to maintain full-time employment due to his service-connected PTSD caused him great stress and increased panic attacks.  The Veteran was diagnosed with chronic, complex PTSD and severe major depressive disorder without psychotic features, and a GAF score of 48 was assigned.  See an October 2011 statement from Y.K., M.D.  

At the October 2011 VA hearing, the Veteran denied homicidal ideation, but testified that he experienced agitation without violence.  He reported that he could no longer work with clients and experienced daily panic attacks.  The Veteran indicated that he continued to experience isolation, difficulty with familial relationships, sleep difficulties, nightmares, increased symptoms of depression and thoughts of hopelessness.  See the October 2011 VA hearing transcript at pages 3 - 13.  

Concerning the Veteran's statements and testimony concerning his PTSD symptomatology, the Court has firmly held that a lay person, such as the Veteran, is competent to report matters which he experiences first-hand.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board notes that the Veteran is competent to convey his PTSD symptomatology.  Moreover, concerning the statements from the Veteran's current wife and D.A., the Veteran's friend, the Board notes that such lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2011).  In the present case, the Board concludes that the Veteran's consistent contact with his current wife and D.A. render them to be persons who have knowledge of the facts and circumstances of the Veteran's psychiatric state.  Accordingly, the Board concludes that the Veteran's current wife and D.A. are also competent to convey the Veteran's demonstrated PTSD symptomatology.  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence.  In the present case, the lay statements emanating from the Veteran, his current wife and D.A., describing the Veteran's PTSD symptomatology, appear to be congruent with the medical evidence of record.  As such, the lay statements offered by the Veteran, his current wife and D.A. are considered to be credible.  

The Board has reviewed the evidence of record, recounted above, and finds that the criteria for a 70 percent evaluation for the Veteran's service-connected PTSD are demonstrated as of February 12, 2007, the date of the QTC examination.  

While the Board notes that the Veteran has consistently experienced and reported isolation, avoidance, an exaggerate startle response, sleep difficulties, agitation and nightmares due to his service-connected PTSD throughout the pendency of the appeal, these symptoms are more congruent with the currently-assigned 50 percent evaluation.  However, the record reflects a steady increase in the Veteran's PTSD symptomatology, and the February 2007 QTC examination report is the first instance where the criteria for a 70 percent evaluation are demonstrated.  Specifically, the Veteran reported constant anxiety and detailed his difficulty adapting to stressful situations in the workplace.  See the February 2007 QTC examination report.  Thereafter, the Veteran's increasing symptomatology became more congruent with the criteria for a 70 percent evaluation.  Namely, in the February 2007 statement from R.B.Z., Ph.D. and the March 2007 submission from the Veteran's current wife, the Veteran became emotionally distant from his family and was unable to be intimate with his wife.  See the February 2007 and March 2007 statements from R.B.Z., Ph.D. and the Veteran's current wife.  Further, in the October 2011 record from Y.K., M.D., there are reports of obsessive ritualistic behavior, neglect of personal appearance and hygiene as well as circumlocutory and irrelevant speech.  See the October 2011 record from Y.K., M.D.  This symptomatology is commensurate with a 70 percent evaluation.  

The Board notes that the Veteran did not endorse all or nearly all of the symptoms typically associated with a 70 percent evaluation.  There was no evidence showing, for example, impaired impulse control with violence or spatial disorientation.  Nevertheless, in assigning an evaluation, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  See Mauerhan, supra.  On the other hand, the assigned GAF scores subsequent to the February 2007 QTC examination are indicative of serious symptoms or serious impairment of social or occupational functioning.  

The benefit of the doubt rule codified at 38 U.S.C.A. § 5107, provides that: 

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation, 38 C.F.R. § 3.102, restates that provision in terms of "reasonable doubt": 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

If the Board finds that the positive and negative evidence relating to a Veteran's claim are in "approximate balance," then the placement of the risk of nonpersuasion on the VA dictates a finding in favor of the claimant.  Ortiz v. Principi, 274 F.3d 1361 (2001).  See also, Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). 

Here there is positive evidence in support of the claim and negative evidence against it.  Given such, the Board finds that the evidence is in a state of "equipoise."  As such, affording the Veteran the benefit of the doubt, for the period since February 12, 2007, the criteria for a 70 evaluation for service-connected PTSD have been met.  Accordingly, to this extent, the benefit sought on appeal is granted. 

However, while the Veteran's PTSD does result in significant disability, the Board finds that the extent of his symptoms do not rise to the level of total occupational and social impairment so as to warrant a 100 percent evaluation.  Symptoms typically associated with a 100 percent evaluation for PTSD are not demonstrated.  For example, there was no evidence of gross impairment in thought processes, persistent hallucinations or delusions, or a persistent danger of hurting himself or others.  In sum, the Veteran is not shown to have total occupational and social impairment due to service-connected PTSD.  In addition, while the status of the Veteran's employment is unclear, as noted in the Introduction, he has not presented credible evidence showing that his service-connected PTSD has resulted in marginal employment or that his service-connected PTSD will result in his inability to maintain employment in the future.  

Therefore, in summary, the Board finds that the evidence supports an award of a 70 percent evaluation since February 12, 2007, but no more, for the Veteran's service-connected PTSD. 

The Board has also considered an extraschedular evaluation in connection with the Veteran's claim for an increased evaluation for service-connected PTSD.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

Concerning the first prong under Thun, the Board concludes that the schedular criteria are inadequate for evaluating the Veteran's service-connected PTSD.  As fully detailed above, a higher evaluation is available where specific criteria are met.  The Veteran does not meet the schedular criteria for this evaluation.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that is unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for this service-connected disability is adequate.  

Finally, while there does appear to be significant impairment in occupational and social functioning, this is contemplated in the award of the 70 percent schedular evaluation.  There is no indication that the Veteran requires frequent hospitalization for PTSD, or that PTSD results in an exceptional or unusual disability picture warranting a remand for a referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration.  See Thun, supra.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  


ORDER

Prior to February 12, 2007, entitlement to an evaluation in excess of 50 percent for service-connected PTSD is denied.  

Effective February 12, 2007, a 70 percent evaluation for service-connected PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


